495 So.2d 785 (1986)
Ruby GARLAND, Appellant,
v.
DIXIE INSURANCE CO., a Foreign Corporation, Appellee.
No. 4-86-0802.
District Court of Appeal of Florida, Fourth District.
September 17, 1986.
Rehearing Denied October 31, 1986.
Steven D. Miller of Mark Marks, P.A., North Miami, for appellant.
Steven R. Berger of Steven R. Berger, P.A., Miami, and Pomeroy, Pomeroy & Pomeroy, Fort Lauderdale, for appellee.
PER CURIAM.
We reverse the order dismissing plaintiff's complaint without prejudice, for failure of her counsel to appear at a scheduled pretrial conference, upon the authority of Beasley v. Girten, 61 So.2d 179 (Fla. 1952) and Crystal Lake Golf Course v. Kalin, 252 So.2d 379 (Fla. 4th DCA 1971).
Dismissal of the complaint was too severe a sanction in this matter because the record does not show willful or intentional disregard of the trial court's order. However, this reversal is without prejudice to the entry of a lesser sanction against plaintiff or her counsel.
REVERSED and REMANDED.
GLICKSTEIN and DELL, JJ., concur.
LETTS, J., dissents without opinion.